DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 7/28/21.
Claims 1-3 have been amended.
Claim 4 has been cancelled.
Claims 5-17 have been added.
Claims 1-3 and 5-17 are pending and have been examined.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims are directed to systems (claims 1 and 5). Thus the claims fall within the four statutory categories of patentable subject matter.
Step 2A Prong One: The claim limitations when considered individually and as an ordered combination, include the abstract concepts of assessing advertising efficiency by solving and evaluating mixed model equations iteratively, to provide an optimized advertisement strategy for placement of the advertisement. Therefore the claims embody certain methods of organizing human activities, mathematical concepts, and mental processes. 
	The claims are directed to certain methods of organizing human activities. The claims provide certain methods of organizing human activities regarding fundamental economic principles or practices as well as commercial interactions related to advertising, marketing or sales activities or behaviors. The claims look to improve advertising efficiency and placement by performing mathematical modeling used in data analysis (paragraph [0002]). With regard to mathematical concepts, the claims analyze tangible and intangible parameters in mixed model equations with various weights being applied to the different parameters. The weights are adjusted and the model is analyzed for fit. The result is ultimately used for advertisement placement and strategy. As such the claims describe a series of mathematical analysis and calculations and thus embody mathematical concepts. Further, but for the generic inclusion of “a computer server,” nothing in the claims precludes the functions from being performed practically in the human mind or with pencil and paper. The various “tools” and “modules” act as generic labels to describe the functions being performed. A human analog would be able to generate an assessment of efficiency, solve mixed model equations, adjust variable weights iteratively, evaluate model fitness, and analyze the results to provide an optimized advertisement strategy. Accordingly, the claims recite abstract ideas.
The following limitations are considered descriptive of the abstract concepts:
Claim 1: generate an initial assessment of efficiency of an advertisement, by aggregating impressions, click through rates and conversion rates of a plurality of placed advertising objects to be provided to an advertiser; solve a mixed model equation of the advertisement efficiency and placement strategy using weighted tangible parameters for fixed effects and weighted intangible parameters for random effects, wherein the mixed model equation includes each of a plurality of demographic parameters, wherein the plurality of demographic parameters comprise tangible parameters and intangible parameters; adjust, in an iterative fashion, the weightage assigned to each of the plurality of demographic parameters and provide it to the mixed model equation module to iteratively solve the mixed model equation using a genetic algorithm with the adjusted assigned weightage; and evaluate the fitness of each of the demographic parameters for iterative adjustment of weightage and change each of the demographic parameters based on their impact on the result of the solution of the mixed model equation; and check and extract the estimate of result, from the plurality of results of the iterative solutions of the mixed model equation that provide to the advertiser an optimized digital advertisement and strategy for placement of the advertisement based on the fitness evaluation.
Claim 5: iteratively solve a mixed model equation using a genetic algorithm using weighted demographic parameters with adjustable weightage as coefficients for a plurality of related advertising objects, wherein the weighted demographic parameters comprise tangible and intangible parameters; evaluate fitness of each iteration by calculating an estimate of a fitness of each of the demographic parameters and efficiency of each of the plurality of advertising objects and placement of the advertising object when using the plurality of weighted demographic parameters; determine and provide an optimized advertising object and a placement strategy for the advertising object to the advertiser based on the fitness evaluation;
The dependent claims 2, 3, 7-17 limitations, when considered both individually and as an ordered combination, merely further limit the abstract ideas. The following limitations are merely considered as descriptive of the abstract concepts:
store information relating to the mixed model equations that contain the experience- based weighted intangible demographic factors (claim 2) assess typical advertisement efficiency of an advertisement without optimization using intangible demographics from social media (claim 3);  storing the plurality of demographic parameters (claim 7); wherein the intangible parameters are extracted from social media (claims 8 and 13); wherein the genetic algorithm runs a search from a selected population of respondents at each iteration, selecting and adding or subtracting from a pool of the population until a termination criterion for selection is met (claims 9 and 14); wherein the use of the genetic algorithm comprises determining one or more selected from the group consisting of individual representation in the population, a selection function which provides a consolidation of the characteristics of the focus population, genetic operators that make up interrelationship functions that are interrelated secondary functions based on functional relationships between the demographic parameters, estimation termination criteria as the values of the genetic algorithm converge, and an evaluation function for the advertising object efficiency measurement (claim 10 and 15); wherein a plurality of mixed model equations are solved with the weighted demographic parameters where the weightage is adjusted to optimize the advertising objects and their placement (claim 11); wherein the system further comprises historic data and wherein the system uses the historic data as a starting point for the demographic parameters (claims 12 and 17); wherein a plurality of mixed model equations are solved (claim 16); 
Step 2A Prong Two: This judicial exception is not integrated into a practical application. The additional elements include a computer server (claim 1), data store (claim 2), and genetic optimization server (claim 5) comprising processor and memory containing machine readable code (claim 6). The various “tools” and “modules” of claim 1 are merely generic labels to describe the functions performed by the server. Claim 2 includes a data store interpreted to be a database. Similarly, Claim 5 merely includes a server and describes the functions performed by the server. Claim 6 merely further articulates that the server includes generic computing components such as a processor and memory. The remaining dependent claims do not include any further additional elements. The servers and database are recited at a high-level of generality such that it amount to no more than mere instructions to apply the abstract idea using generic computer components and provides a general link to a technological environment (i.e on a computer). Accordingly, when considered both individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements of servers and data stores amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
As a result the claims are not patent eligible.


Examiner’s comment:  Regarding prior art, Nukala et al (US 2014/0278958) is considered the closest prior art. Nukala generally teaches using various tangible and in tangible demographic parameters to create and solve mixed model equations to determine bidding metrics for advertisement placement. Nukala does not expressly teach using genetic algorithms or weighting demographic parameters and adjusting the coefficients iteratively, or evaluating the model for fitness. Winters et al (2017/0286980) teaches refining models, including mixed effects regression models, by manually adding or dropping independent variables, adjusting coefficients, or otherwise tweaking, weighting, or adjusting the model according to objective or subjective criteria. Winters does not expressly teach using genetic algorithms or evaluating model fitness. Von Groll et al (US 7,664,693)  generally teaches determining whether the model is deemed to fit the data sufficiently well or whether any discrepancies in the fit are sufficiently large as to warrant a further refinement of the model including an automatic feedback loop whereby insights gained during regular operations are used for automatically adjusting the coefficients. 
Chanetal (US 2011/0264522) generally teaches using genetic algorithms to determine patterns between user data and advertising data to increase desired outcomes. While each limitation can be found in the prior art individually, the examiner finds that the combination of limitations would not be obvious.

Response to Arguments

The examiner has considered and finds persuasive applicant’s arguments with regard to amendments to the claims overcoming previous objections. As a result such objections have been withdrawn.
The examiner has considered but does not find persuasive applicant’s arguments with regard to claim limitations being interpreted under 35 USC 112 sixth paragraph. Under broadest reasonable interpretation a server can be software or hardware that accepts and responds to requests made over a network. The claim limitations provide no mention of structures what so ever. The terms module and tool are considered a generic place holders and the applicant merely describes the function being performed by the modules and tools. Thus such application of 112 sixth is appropriate. Further, without the 112 sixth interpretation the claims would be subject to a software per se rejection under 35 USC 101. If applicant 
	The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. With regard to arguments regarding practical application the examiner respectfully disagrees. The claims merely use generic computers to perform common statistical calculations (i.e. mixed model equations, genetic algorithms, model fitness) using the applicant’s particular data. The claims are not limited to some astronomical amount of data that a human would not be able to compute. Even if they were, the courts held in OIP Technologies, Inc. v. Amazon.com, Inc. (788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015)) on page 8 of the written opinion that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. As a result such rejections have been maintained.
	The examiner has considered and finds persuasive applicant’s arguments with regard to rejections under 35 USC 103. As a result such rejections have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688